
	
		III
		111th CONGRESS
		2d Session
		S. RES. 694
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2010
			Mr. Brownback (for
			 himself, Mr. Whitehouse,
			 Ms. Murkowski, Mr. Leahy, Mr.
			 Kyl, Mr. Casey,
			 Mr. Johanns, Mr. Wyden, and Mr.
			 Lieberman) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Condemning the Government of Iran for its
		  state-sponsored persecution of religious minorities in Iran and its continued
		  violation of the International Covenants on Human Rights.
	
	
		Whereas Iran is a multicultural society comprised of Shia
			 and Sunni Muslims, as well as Baha’is, Christians, Jews, Zoroastrians,
			 Persians, Azeris, Gilakis and Mazandaranis, Kurds, Arabs, Lurs, Turkmen,
			 Armenians, Balochis, Bakhtyaris, and others, and many of these communities have
			 coexisted for thousands of years;
		Whereas the Baha’i community is the largest non-Muslim
			 religious minority in Iran, whose teachings emphasize multiculturalism,
			 equality of men and women, interdependence, and humankind living in
			 peace;
		Whereas vast numbers of Iranians recognize the many
			 contributions Baha’is have made to their society despite facing
			 government-sponsored persecution;
		Whereas, in 1982, 1984, 1988, 1990, 1992, 1996, 2000,
			 2006, 2008, and 2009, Congress declared that it deplored the religious
			 persecution by the Government of Iran of the Baha'i community and would hold
			 the Government of Iran responsible for upholding the rights of all Iranian
			 nationals, including members of the Baha'i faith;
		Whereas, according to the February 2010 United Nations
			 Human Rights Council Universal Periodic Review of Iran, The
			 Secretary-General noted reports about Bahá’is subjected to arbitrary detention,
			 false imprisonment, confiscation and destruction of property, citing a
			 significant increase in violence targeting Bahá’is, including torture or
			 ill-treatment in custody.;
		Whereas, in August 2010, the seven former leaders of the
			 Iranian Baha’i community were sentenced to a 20-year prison term, later reduced
			 to a 10-year sentence, following over two years of arbitrary detention without
			 trial;
		Whereas numerous independent observers and legal experts,
			 including the United Nations High Commissioner for Human Rights, have raised
			 serious questions about the lack of due process or fairness of their
			 trial;
		Whereas over 43 Baha’is continue to be imprisoned in Iran
			 as of November 2010 solely because of their religious beliefs;
		Whereas the Comprehensive Iran Sanctions, Accountability
			 and Divestment Act of 2010 (Public Law 111–195) calls on the President to
			 impose sanctions on certain persons who are responsible for or complicit
			 in human rights abuses committed against citizens of Iran or their family
			 members;
		Whereas, on March 15, 2010, Ms. Rozita Vaseghi was
			 arrested and has since been held in solitary confinement at the detention
			 center of the Ministry of Intelligence unit in Mashhad;
		Whereas the seven leaders of the Baha’i community, Fariba
			 Kamalabadi, Jamaloddin Khanjani, Afif Naeimi, Behrouz Tavakkoli, Saeid Rezaie,
			 Vahid Tizfahm, and Mahvash Sabet, were arrested between March and May 2008 and
			 have remained in detention;
		Whereas, on June 14, 2010, the trial of these seven
			 leaders concluded after four hearings and on June 30 the court issued a 20-year
			 prison sentence for each which was subsequently verbally changed to a 10-year
			 sentence;
		Whereas, on October 12, 2009, Christian pastor Youcef
			 Nadarkhani was arrested in northern Iran and faces a death sentence for
			 apostasy after he questioned the Muslim monopoly on religious instruction his
			 children were receiving in school;
		Whereas, in recent years, there has been a significant
			 increase in the number of incidents of Iranian authorities raiding church
			 services, detaining worshippers and church leaders, and harassing and
			 threatening church members;
		Whereas official policies promoting anti-Semitism have
			 risen sharply in Iran, particularly since President Ahmadinejad came to power
			 in 2005;
		Whereas, on July 23, 2009, riot police and security forces
			 injured and arrested 20 Sufi practitioners in Gonabad who then received
			 sentences of flogging or imprisonment in May 2010;
		Whereas, in January 2009, Jamshid Lak, a Sufi of the
			 Gonabadi Dervish order, was flogged 74 times after being charged in 2006 with
			 slander after reportedly publicly complaining of ill treatment by the Ministry
			 of Intelligence;
		Whereas, in July 2008, plain clothes security officers
			 raided the home of Isfahan Iranian Christians Abbas Amiri and Sakineh Rahnama
			 during a meeting, and both Amiri and Rahnama died of injuries suffered during
			 the raid;
		Whereas these individuals were targeted solely on the
			 basis of their religion; and
		Whereas the Government of Iran is party to the
			 International Covenants on Human Rights: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 Government of Iran for its state-sponsored persecution of religious minorities
			 in Iran and its continued violation of the International Covenants on Human
			 Rights;
			(2)calls on the
			 Government of Iran to immediately release the seven leaders of the Baha’i
			 community and all other prisoners held solely on account of their religion,
			 including Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr.
			 Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, Mr. Vahid Tizfahm, Ms.
			 Raha Sabet, Mr. Sasan Taqva, Ms. Haleh Roohi, and Ms Rozita Vaseghi;
			(3)calls on the
			 President and Secretary of State, in cooperation with the international
			 community, to continue to condemn the Government of Iran's ongoing violation of
			 human rights and demand the immediate release of prisoners held solely on
			 account of their religion, including Mrs. Fariba Kamalabadi, Mr. Jamaloddin
			 Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs.
			 Mahvash Sabet, Mr. Vahid Tizfahm, Ms. Raha Sabet, Mr. Sasan Taqva, Ms. Haleh
			 Roohi, and Ms Rozita Vaseghi;
			(4)urges the
			 President and Secretary of State to consider implementing further sanctions
			 against officials directly responsible for egregious human rights violations,
			 including against the Baha’is;
			(5)calls on the
			 United States Government to continue to support an annual United Nations
			 General Assembly resolution condemning severe violations of human rights,
			 including freedom of religion or belief, in Iran;
			(6)calls on the
			 United States Government to press for a resolution condemning severe violations
			 of human rights in Iran, including freedom of religion or belief, at the United
			 Nations General Assembly and at the United Nations Human Rights Council;
			 and
			(7)call on the
			 United Nations Human Rights Council to restore the position of United Nations
			 Special Rapporteur on the situation of human rights in Iran with the task of
			 investigating and reporting on human rights abuses in Iran.
			
